OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by the Appellate Division, First Judicial Department, on June 28,1949. In this proceeding to discipline him for professional misconduct, the respondent was charged with 13 allegations of misconduct. The Referee sustained six allegations of misconduct including failing to place moneys, totaling in excess of $17,000, into an escrow account; commingling those escrow funds with personal funds by depositing them into a business checking account; and failing to file an attorney registration statement. The Referee failed to sustain seven of the charges against the respondent.
The petitioner has moved to confirm in part and disaffirm in part the report of the Referee. The respondent has submitted an affirmation in connection therewith.
*590After reviewing all of the evidence, we are in agreement with the Referee to the extent that he sustained charges of misconduct. We find, however, that the respondent is guilty of additional charges of misconduct which were not sustained. We therefore sustain all of the charges of misconduct with the exception of charges 2 and 12. The petitioner’s motion is granted to the extent indicated.
In determining an appropriate measure of discipline to be imposed, we are mindful of the respondent’s personal problems as well as his previously unblemished record. Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P.J., Hopkins, Damiani, Titone and Hargett, JJ., concur.